Order entered November 20, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00973-CV

                                RIGGS & RAY, P.C., Appellant

                                                V.

                              STATE FAIR OF TEXAS, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16070

                                            ORDER
       The clerk’s record in this appeal was filed August 30, 2017. At the time the record was

filed, neither a final judgment nor an appealable interlocutory order had been signed. On

November 15, 2017, after a final judgment had been entered, a second clerk’s record was filed.

This record contains all the documents, but the notice of appeal, included in the August 30th

clerk’s record as well as documents filed and orders signed after the August 30th record was

prepared. To avoid confusion, we STRIKE the August 30th record. When citing to the clerk’s

record in their briefs, the parties shall reference, as applicable, the November 15th clerk’s record

and any supplemental clerk’s record.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE